Citation Nr: 1106341	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-20 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The Veteran served on active duty from August 1942 to December 
1945.  He died in January 2007.  The appellant is seeking 
entitlement to benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On her July 2008 substantive appeal, via VA Form 9, the appellant 
indicated that she wanted a Board hearing at the local RO; 
however, on an attached statement, the appellant waived her right 
to an in person hearing and chose to have a video conference 
hearing instead.  

In October 2010, the RO certified the appeal to the Board before 
the appellant was scheduled for her requested hearing.  
Subsequently, in December 2010, the appellant's representative 
submitted a statement requesting that the appeal be remanded in 
order to schedule the appellant for a Travel Board hearing.  

While it is not clear whether the appellant prefers to have an 
in-person Travel Board hearing or a video conference hearing, it 
is clear that she wants a Board hearing.  Considerations of due 
process mandate that the Board may not proceed with review of the 
claim on appeal without affording the appellant an opportunity 
for the requested hearing.  Therefore, a remand is required to 
clarify what type of Board hearing the appellant wants and to 
schedule the requested hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Contact the appellant and request that she 
indicate whether she wishes to have a 
Travel Board or video conference hearing.  

2.	The appellant should, then, be scheduled a 
Board hearing, in accordance with the 
procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2010), as per the 
appellant's request, and as the docket 
permits.  

Thereafter, the case should then be returned to the Board for 
further consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  The 
appellant also has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



